Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 12/9/2020 and Terminal Disclaimer filed on 3/11/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Mr. Fisher on 3/11/2021.
The application has been amended as follows: 

1.	(Currently Amended) A method of fabricating a semiconductor device, comprising: 
forming a gate dielectric layer in a first opening of an insulating layer;
annealing the gate dielectric layer;
forming a capping layer over the gate dielectric layer after the annealing the gate dielectric layer, wherein the capping layer comprises at least one of titanium nitride or tantalum nitride;
forming an intermediate work-function metal layer over the gate dielectric layer after the forming a capping layer;
forming a barrier layer over the intermediate work-function metal layer;
forming a work-function adjustment layer over the barrier layer to completely fill an area defined by an interior perimeter of the barrier layer; and
performing a post thermal anneal after the forming a work-function adjustment layer to convert the intermediate work-function metal layer to a work-function metal , wherein:
the post thermal anneal drives elements of the work-function adjustment layer into the intermediate work-function metal layer, and
the performing a post thermal anneal comprises performing the post thermal anneal at a temperature between 300 to 600 °C.

2.	(Original) The method of claim 1, comprising:
forming a dummy gate structure over a substrate;
forming an insulating layer around the dummy gate structure; and
removing the dummy gate structure to create the first opening.

3.	(Original) The method of claim 2, wherein:
the dummy gate structure comprises a dielectric layer and a polysilicon layer, and
the removing the dummy gate structure comprises removing both the dielectric layer and the polysilicon layer.

4. – 6. (Cancelled)

7.	(Original) The method of claim 1, wherein the intermediate work-function metal layer comprises at least one of titanium aluminide, nickel aluminide, or iron aluminide.

8.	(Original) The method of claim 1, wherein the forming an intermediate work-function metal layer comprises forming the intermediate work-function metal layer at a temperature greater than about 200 °C.

9.	(Original) The method of claim 1, comprising converting the intermediate work-function metal layer from an amorphous structure to a crystalline structure.

10.	(Previously Presented) The method of claim 1, wherein:
the barrier layer comprises at least one of titanium nitride, tungsten nitride, 
the work-function adjustment layer comprises at least one of aluminum, tungsten, or cooper.

11. – 13. (Cancelled)

14.	(Currently Amended) The method of claim 1, wherein:
the intermediate work-function metal layer is TiAl,
the work-function adjustment layer is Al, and
the work-function metal layer is TiAl3.

15.	(Original) The method of claim 1, wherein the work-function metal layer is crystallized.

16.	(Currently Amended) A method of fabricating a semiconductor device, comprising: 

forming an intermediate work-function metal layer in an defined in an insulating layer, wherein the intermediate work-function metal layer is TiAl;
forming a barrier layer in the opening and over the intermediate work-function metal layer;
forming a work-function adjustment layer in the opening and over the barrier layer; and
performing a post thermal anneal after the forming a work-function adjustment layer, wherein the post thermal anneal drives elements of the work-function adjustment layer into the intermediate work-function metal layer to convert the intermediate work-function metal layer to a work-function metal layer, wherein the work-function metal layer is TiAl3.

17.	(Cancelled)

18.	(Original) The method of claim 16, comprising converting the intermediate work-function metal layer from an amorphous structure to a crystalline structure.

19.	(Original) The method of claim 16, wherein the work-function adjustment layer completely fills an area defined by an interior perimeter of the barrier layer.

20.	(Currently Amended) A method of fabricating a semiconductor device, comprising: 
defining an opening between a first sidewall of an insulating layer and a second sidewall of the insulating layer;
forming an intermediate work-function metal layer in the opening;
converting the intermediate work-function metal layer from an amorphous structure to a crystalline structure;
forming a work-function adjustment layer in the opening and over the intermediate work-function metal layer; and
performing a post thermal anneal after the forming a work-function adjustment layer to convert the intermediate work-function metal layer to a work-function metal layer, wherein the post thermal anneal drives elements of the work-function adjustment layer into the intermediate work-function metal layer to convert the intermediate work-function metal layer to a work-function metal layer.

21.	(Currently Amended) The method of claim 20, wherein:
the intermediate work-function metal layer comprises at least one of titanium aluminide, nickel aluminide, or iron aluminide


22.	(Currently Amended) The method of claim 20, wherein:
the work-function adjustment layer comprises at least one of aluminum, tungsten, 


23.	(New) The method of claim 20, wherein the performing a post thermal anneal comprises performing the post thermal anneal at a temperature between 300 to 600 °C.

24.	(New) The method of claim 20, wherein the intermediate work-function metal layer is TiAl.

25.	(New) The method of claim 24, wherein the work-function metal layer is TiAl3.

26.	(New) The method of claim 20, wherein the work-function metal layer is TiAl3.

27.	(New) The method of claim 20, comprising forming a capping layer in the opening, wherein the forming an intermediate work-function metal layer comprises forming the intermediate work-function metal layer over the capping layer.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust”a  method of fabricating a semiconductor device, comprising: 
forming a gate dielectric layer in a first opening of an insulating layer; annealing the gate dielectric layer;
forming a capping layer over the gate dielectric layer after the annealing the gate dielectric layer, wherein the capping layer comprises at least one of titanium nitride or tantalum nitride;
forming an intermediate work-function metal layer over the gate dielectric layer after the forming a capping layer; forming a barrier layer over the intermediate work-function metal layer;
forming a work-function adjustment layer over the barrier layer to completely fill an area defined by an interior perimeter of the barrier layer; and performing a post thermal anneal after the forming a work-


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-fri from 8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAVITRI MULPURI/Primary Examiner, Art Unit 2816